DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/8/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11051611 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-25 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637